Citation Nr: 0022806	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
whiplash injury, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from March 1955 to 
March 1957.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC)has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present case arises from a November 1995 rating decision 
in which the RO denied the veteran's increased rating claim 
for residuals of a whiplash injury, then rated as 10 percent 
disabling effective from June 1991.  The veteran filed an NOD 
in December 1995, and the RO issued an SOC in March 1996.  
The veteran filed a substantive appeal in April 1996.  A 
supplemental statement of the case (SSOC) was issued in March 
1997.  Thereafter, the veteran's appeal came before the 
Board, which in an August 1998 decision, remanded the appeal 
to the RO for additional development.  In a subsequent March 
1999 rating decision, the RO increased the veteran's 
disability rating from 10 percent to 20 percent, effective 
from August 1995; and from 20 percent to 30 percent, 
effective from February 1999.  An SSOC was issued in April 
1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in February 1999, the veteran was 
found to suffer from severe limitation of motion of the 
cervical spine, with spondylosis at C5-6.  

3. The veteran does not exhibit unfavorable ankylosis of the 
cervical spine, fracture of a cervical vertebrae, or 
demonstrable deformity of a vertebral body.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation greater 
than 30 percent for residuals of a whiplash injury are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in August 1988, 
the veteran was driving a military vehicle as part of a 
National Guard unit convoy, when it was rear-ended by a 
charter bus carrying unit troops.  The accident caused the 
veteran to sustained a whiplash injury to the cervical spine, 
with extreme pain in his neck, and additional pain reported 
in the shoulders and lower back.  

In September 1988, the veteran filed a claim of entitlement 
to service connection for a neck fracture.  

In January 1990, the RO received the veteran's personnel 
records, to include investigative reports of the veteran's 
accident, as well as VA Medical Center (VAMC) Brooklyn 
medical records, dated from August 1988 to October 1988, from 
the New York Army National Guard and the Department of the 
Army.  In particular, the VAMC Brooklyn medical records 
documented the veteran's treatment for injuries sustained as 
a result of his motor vehicle accident.  An August 1988 
treatment report, noted the veteran's complaints of pain in 
the occipital region with radiation into the neck and 
shoulders.  It was noted that a small avulsion fracture of 
the anterior vertebral body (C6) had been identified on X-
ray.  A subsequent computerized tomography (CT) scan of the 
C-6 vertebral body, in September 1988, was negative.  
Additional treatment records during this period note the 
veteran's complaints of pain and soreness in his neck and low 
back.  The veteran was placed in a Philadelphia collar and 
eventually prescribed a soft collar.  The veteran also 
underwent treatment that consisted of hot packs to the neck 
and low back, in addition to massage and range of motion 
exercises.  

In a May 1990 rating decision, the RO service-connection the 
veteran for residuals of a whiplash injury to his neck.  The 
disability was determined to be noncompensable, effective 
from September 1988.  In September 1991, the veteran notified 
the RO by letter that pain in his neck and back had become 
worse, and he requested an increased evaluation for his 
service- connected disability.

In December 1991, the RO received VAMC Durham medical 
records, dated from June 1991 to July 1991.  These records 
noted the veteran's treatment for neck pain status post his 
motor vehicle accident.  In January 1992, the veteran was 
medically examined for VA purposes.  On clinical evaluation, 
the veteran was point tender over the C7 spinous process with 
no palpable spasm noted.  Range of motion was reported as 
flexion and extension to 40 degrees, with lateral bending to 
45 degrees.  In addition, X-rays of the cervical spine 
revealed evidence of degenerative joint disease.  The 
examiner's impression noted cervical arthralgia with no 
radicular symptoms.

In a January 1992 rating action, the RO increased the 
veteran's service-connected disability rating to 10 percent 
for residuals of a whiplash injury.  

In June 1992, the veteran requested an increased evaluation.  
In support of his claim, he submitted various VA medical 
records from Brooklyn and Durham medical centers as well as 
service personnel records, many being duplicative, dated from 
August 1988 to October 1988.  In addition, the veteran also 
submitted a June 1992 hospital treatment record from VAMC 
Durham that noted a medication prescription for Motrin for 
neck pain.  

In August 1995, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), in which he requested 
that he be scheduled for a VA examination.  He noted that his 
disability was becoming worse, causing him an increase in 
pain in his neck, shoulders, and arms.  The veteran also 
indicated that he took medication to combat the pain.  In 
September 1995, the RO received VAMC Durham medical records, 
dated from July 1994 to August 1995.  These records noted the 
veteran's complaints of continued neck pain.  

In October 1995, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
increasing pain, with limitation of motion from time to time.  
On examination, the veteran's neck exhibited no acute spasm.  
Reported forward flexion and backward extension were to 30 
degrees, right lateral flexion and left lateral flexion to 35 
degrees, and bilateral rotation to 50 degrees.  There was no 
deformity or weakness of the muscles, or signs of 
radiculopathy, and neurological testing was within normal 
limits.  The examiner also reported that while the veteran 
complained of severe pain on movement, there was no true 
muscle spasm that evidenced that complaint.  The diagnosis 
was cervical pain with degenerative disk disease without 
radiculopathy.  An associated radiology report reported no 
significant change in findings over the previous study done 
in January 1992.  That 1992 study revealed narrowing of C5-C6 
intervertebral disc space with marginal spurring.  

In November 1995, the RO received a letter from a Member of 
Congress expressing interest in the veteran's disability 
claim, accompanied by a copy of a congressional intake form, 
dated in October 1995, in which the veteran contended that 
his current rating pertained to his neck injury, and not his 
back and shoulders, for which he claimed were associated with 
his whiplash disability.  The veteran requested that his 
disability rating be re-evaluated to include all injuries he 
had reportedly sustained in his 1988 motor vehicle accident.  

In a rating decision that same month, November 1995, the RO 
continued the veteran's disability rating for residuals of a 
whiplash injury at 10 percent.  The rating decision noted 
that there was nothing in the October 1995 VA examination 
report to indicate the veteran had complained of pain 
anywhere but his neck, and therefore the rating decision was 
based strictly on an evaluation of that part of the body 
only.

In June 1996, the veteran was again medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
posterior neck pain, which was reported as radiating from the 
neck to the posterior aspect of the shoulder into the lumbar 
spine.  Additional complaints included limited range of 
motion and stiffness in the neck, although there were no 
reports of radiating pain to the upper or lower extremities, 
or associated weakness or numbness.  

On examination, the veteran's cervical spine demonstrated 
full forward flexion, backwards extension to 5 degrees, right 
and left lateral flexion of 25 degrees, along with rotation 
of 45 degrees to the right and left with pain in the 
posterior aspect of the neck.  In addition, pain was 
evidenced along the border of the trapezius muscle at the 
posterior aspect of the shoulder and down into its insertion 
at the lower thoracic vertebrae.  There was no evidence of 
spasm, but tenderness was demonstrated along the muscle's 
entire course.  This was aggravated with arm abduction 
greater than 90 degrees with resistance, which markedly 
increased the veteran's pain in the trapezius muscle. 

Furthermore, there was normal range of motion of the shoulder 
reported with limited abduction greater than 90 degrees, and 
forward flexion to 90 degrees with pain in the trapezius 
musculature.  Additionally, normal internal and external 
rotation of the shoulders was exhibited, plus 5/5 strength in 
rotator cuff musculature.  As regards the lumbar spine, there 
was forward flexion of to 90 degrees, extension to 20 
degrees, right and left lateral flexion to 45 degrees, and 
rotation with pain at the inferior aspect of the trapezius 
musculature with range of motion.  

Associated radiographic reports noted cervical spondylosis 
with C5-C6 and C6-C7 interspace narrowing, and degenerative 
arthritic changes at L2-L3.  The examiner's diagnosis was 
history of whiplash, soft tissue injury of the cervical 
musculature with residual trapezius muscle sprain and pain, 
with no evidence of specific myelopathy or radiculopathy; and 
limited lumbar range of motion secondary to trapezius muscle 
pain at its interior insertion, with no evidence of 
radiculopathy or myelopathy.  In an addendum to the report, 
the examiner reported that, in his opinion, there was no 
relationship between the veteran's current shoulder and back 
disabilities and his whiplash injury. 

In a March 1997 rating decision, service connection for 
shoulder pain and a low back disorder, claimed as secondary 
to the veteran's whiplash injury, or as residuals from that 
injury, were denied.  

Also in March 1997, the RO received a Statement in Support of 
Claim, dated that same month, in which the veteran submitted 
previously considered medical treatment records, and 
reiterated his contentions that he continued to suffer from 
pain in his head, back and shoulders as a result of his 
whiplash injury, and that there had been a lack of proper 
consideration given to the degree of pain he suffered from, 
and to his claim as a whole.  

Thereafter, in compliance with the Board's August 1998 remand 
order, the RO issued the veteran an SOC with respect to the 
March 1997 decision in which his claims for service 
connection for shoulder and back disorders, secondary to his 
service-connected residuals of a whiplash injury, were 
denied.  The veteran requested a 60-day extension on filing 
his substantive appeal, which was granted by the RO, but he 
subsequently failed to perfect his appeal as to those issues.  

In February 1999, the veteran was medically examined for VA 
purposes.  He recounted his motor vehicle accident and his 
reported disorders in the neck, shoulders, and low back 
associated with the accident.  The veteran's complaints were 
noted as recurrent posterior cervical pain and limitation of 
motion about the cervical spine, and that these symptoms were 
aggravated by weather change, prolonged sitting, and bed 
rest.  The veteran also complained of recurrent low back 
pain, as well as shoulder pain, aggravated by weather 
changes.  

On clinical evaluation, the cervical spine musculature did 
not evidence spasm, and there was tenderness to palpation 
over the posterior cervical region.  Range of motion testing 
revealed flexion to 15 degrees, extension to 10 degrees, 
right and left lateral flexion from 10 to 15 degrees, as well 
as right and left cervical rotation to 20 degrees.  The 
veteran complained of tenderness on palpation over the right 
and left acromioclavicular joints and over the rotator cuff 
insertion into the greater tuberosities of both shoulders.  
There was limitation of motion about the right and left 
shoulders.  Sensory and vascular evaluation in the upper 
extremities was within normal limits.  Additionally, 
radiographic studies of the cervical and lumbar spine 
revealed osteoarthritis, with no osteoarthritis identified in 
the acromioclavicular (AC) joint of the veteran's left 
shoulder, and possible degenerative changes in the AC joint 
of the right shoulder.  

The examiner noted the veteran had severe limitation of 
motion of the cervical spine and moderate limitation of 
motion about both shoulders and the lumbodorsal spine.  He 
additionally noted that he was unable to comment on the 
veteran's disability anymore than what the findings revealed 
at the time of the examination, without further speculating.  

In a March 1999 rating decision, the RO increased the 
veteran's disability rating for residuals of a whiplash 
injury from 10 percent to 30 percent.  In April 1999, the RO 
issued a letter to the veteran asking if he was satisfied 
with the increased compensation award, and if so whether or 
not he still wished to continue with his appeal.  That same 
month, the RO received notification from the veteran that he 
was satisfied with his rating, and no longer wished to 
continue his appeal.  

In June 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which he noted 
that he did not feel his claim had been fully developed and 
all disabilities addressed by the 30 percent rating.  The 
veteran indicated that his claim included his shoulders and 
back, as well as his neck, and that these disorders had not 
been included in his 30 percent rating.  He also indicated 
that he disagreed with the VA examiner in June 1996, who had 
found no relationship between his whiplash injury, and his 
shoulder and back disorders.  The veteran noted that he 
wished for his appeal to continue.  

That same month, the RO received duplicate Fort Dix Hospital 
medical records, dated from August to October 1988.  These 
records reflected the veteran's treatment for his neck and 
low back following his motor vehicle accident while with the 
NY Army National Guard.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim that is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a whiplash injury are more severe than previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board also is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 30 percent evaluation for the veteran's 
residuals of a whiplash injury, in accordance with the 
criteria set forth in the rating schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5290.  Under DC 5290, "Spine, 
limitation of motion of, cervical:" a 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine.  This is the highest rating under this diagnostic 
code.  

Other potentially applicable diagnostic codes are available 
for assessing residuals of neck disorders, and would possibly 
allow the veteran a rating greater than 30 percent.  Under DC 
5287, "Spine, ankylosis of, cervical:" a 40 percent rating 
is warranted for unfavorable ankylosis of the cervical spine.  
Furthermore, under DC 5285, "Vertebra, fracture of, 
residuals:" an abnormal mobility requiring a neck brace, 
without chord involvement, warranted a 60 percent rating.  
For instances of demonstrable deformity of a vertebral body, 
an additional 10 percent rating is warranted.  

In reviewing the evidence of record, we note that the veteran 
has not been diagnosed with ankylosis of the cervical spine, 
nor has he been found to have suffered a fracture of the 
cervical vertebra, or demonstrated deformity of the cervical 
vertebral column.  On VA examination in February 1999, the 
veteran was found to suffer from severe limitation of motion 
of the cervical spine, with spondylosis at C5-6.  Therefore, 
given the veteran is receiving the highest available rating 
under DC 5290, and the evidence does not allow for a higher 
rating under any other available diagnostic codes, the 
veteran's disability does not warrant an increased rating.  

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court held that Rating 
Schedule provisions based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40, 4.45.  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, 8 Vet. App. at 
206.  

A review of the evidence does not reflect DeLuca 
consideration by VA examiners during medical examinations.  
However, the Court additionally has held that it is 
inappropriate and unnecessary to remand a case to consider 
functional loss due to pain if the veteran is already 
receiving the maximum available rating for limitation of 
motion under the pertinent diagnostic code.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  In this instance, the 
veteran is receiving the maximum available rating based on 
limitation of motion.  

Furthermore, the Board is also cognizant that in VAOPGCPREC 
9-98 (August 14, 1998), the General Counsel held that a 
separate rating for arthritis, which has been identified in 
the veteran's cervical spine, was allowable based on X-ray 
findings and either limited or painful motion if the 
veteran's disability was not predicated on limitation of 
motion.  The Board note that under DC 5003, "Arthritis, 
degenerative (hypertrophic or osteoarthritis),"degenerative 
arthritis established by X-ray finding, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
With respect to the veteran's case, the Board note that he is 
currently rated under DC 5290 for limitation of motion of the 
lumbar spine, and is receiving the maximum allowable rating 
(30 percent) under that Code.  Thus, VAOPGCPREC 9-98 is 
inapplicable in this instance.  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's residuals of a whiplash 
injury, beyond 30 percent, are not met.  In reaching this 
decision, the Board has considered the potential application 
of the other various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's condition as required by 
Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  This 
includes consideration of whether a higher evaluation is 
warranted on an extra-schedular basis.  However, the Board 
finds that the evidence in this case does not present an 
unusual or exceptional disability picture so as to render 
impractical the application of the regular schedular standard 
and to warrant referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  For 
example, there is no showing that the disability has caused 
marked interference with employment or necessitated frequent 
hospitalization.  In the absence of evidence of such factors, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board is cognizant of the veteran's contentions 
that his current disability rating for residuals of a 
whiplash injury should also include consideration of his 
shoulder and low back disorders, thus warranting a higher 
disability rating.  The Board note that the issue currently 
developed for appeal pertains only to the veteran's cervical 
spine.  As noted above, in a March 1997 rating decision, the 
RO denied the veteran's claims for service connection for a 
bilateral shoulder disorder and low back disorder, as 
secondary to the veteran's service-connected residuals of a 
whiplash injury.  Subsequently, the veteran failed to perfect 
an appeal as to those issues, and both claims have now become 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  Under the law, the 
veteran is free, at any time in the future, to submit new and 
material evidence to reopen his claims for a bilateral 
shoulder and/or low back disorders, either on a direct basis 
or secondary to his service-connected whiplash injury.  
38 C.F.R. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  Such 
evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability, "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  At this time, 
however, there is no basis to consider any disability other 
than the cervical spine disability, addressed herein, as a 
residual of the veteran's whiplash.  

For all the foregoing reasons, the claim for an increased 
evaluation must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

